Case 18-07762-JJG-11        Doc 340     Filed 04/16/19     EOD 04/16/19 13:47:54        Pg 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 IN RE:                                               )
                                                      )      Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                            )
 ASSOCIATION, INC. d/b/a FAYETTE                      )
 REGIONAL HEALTH SYSTEMS,                             )
      Debtor.                                         )
                                                      )


  SECOND OMNIBUS MOTION FOR ORDER AUTHORIZING ASSUMPTION AND
         ASSIGNMENT OF EXECUTORY CONTRACTS AND LEASES


       Fayette Memorial Hospital Association, Inc., d/b/a Fayette Regional Health Systems

(“Fayette” or the “Debtor”) by the undersigned proposed counsel, herby files its Second Omnibus

Motion for Order Authorizing Assumption and Assignment of Executory Contracts and Leases, (the

“Motion”) pursuant to Sections 105(a) and 365 of Title 11 of the United States Code and Rule 6006

of the Federal Rules of Bankruptcy Procedure, for entry of an order fixing cure amounts, and

authorizing the Debtor to assume and assign certain executory contracts and leases to a Successful

Bidder, subject to the Successful Bidder’s election to take assignment and pay the applicable Cure

Obligation(s).

       PARTIES RECEIVING THIS OMNIBUS MOTION SHOULD LOCATE THEIR

NAMES AND THEIR CONTRACT(S) ON THE ATTACHED EXHIBIT A.

       By this Motion, the Debtor seeks entry of an order fixing cure amounts and authorizing

the Debtor to assume and assign certain Contracts and Leases to a Successful Bidder

identified through the sale process initiated by the filing of the Debtor’s Sale Motion [DN

268] subject to the Successful Bidder’s election to take assignment of the Contract or Lease

and the Successful Bidder’s agreement to pay the applicable Cure Obligation.
Case 18-07762-JJG-11           Doc 340    Filed 04/16/19      EOD 04/16/19 13:47:54         Pg 2 of 6


       In support of this Amended Motion, the Debtor respectfully states as follows:

                                    JURISDICTION AND VENUE

       1.      On October 10, 2018 (the “Petition Date”), the Debtor filed a voluntary petition in

this Court for reorganization relief under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”).

       2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Venue of this case and this Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

                       BACKGROUND FACTS RELEVANT TO THIS MOTION

       3.      The Debtor is an Indiana not-for-profit corporation that does business as Fayette

Regional Health Systems. [¶ 3, Declaration of Samantha Bell-Jent in Support of First Day Motions – DN17

(the “1st Day Declaration”).

       4.      The Debtor operates a 112-bed acute care hospital, and provides both inpatient,

outpatient, emergency, and other ancillary services from its locations in Connersville, Fayette County,

Indiana. The hospital and the primary business operations of the Debtor are located at 1941 Virginia

Avenue, Connersville, Indiana 47331. [¶ 4, 1st Day Declaration]

       5.      The Debtor provides both inpatient and outpatient services ranging from the typical

hospital services to more specialized services. Services include: Physical Therapy & Rehabilitation,

Ambulatory Care, Express Care, Hospice, Hospitalist services, Laboratory, Pharmacy, Pediatrics,

Sleep Lab, Pain Management, Primary Care, Surgical Care, Pulmonology, ENT, Child/Adolescent

Behavioral Health, Medical Detoxification, Dermatology, Cancer Care, Facial & Cosmetic procedures,

Diagnostic Imaging, Emergency Care, Fitness & Wellness, Heart Care, and Women’s Health. [¶ 10,

1st Day Declaration]

       6.      Prior to and after the Petition Date, the Debtor was party various contracts and

agreements which may be deemed executory contracts and leases within the meaning of 11 U.S.C. §


                                                  2
Case 18-07762-JJG-11              Doc 340       Filed 04/16/19         EOD 04/16/19 13:47:54              Pg 3 of 6


365 (the “Contracts and Leases”). The Contracts and Leases are identified on the attached Exhibit

A.

         7.       On or about March 1, 2019, the Debtor filed its Motion for Orders: (A) Scheduling a Bid

Procedures Hearing; (B) Authorizing and Approving Bid Procedures and Approving Notice of Sale Hearing; and (C)

Authorizing the Sale of Substantially all of the Debtor’s Assets Fee and Clear of Claims, Liens, Rights, Interests and

Encumbrances [DN 268] (the “Sale Motion”) by which the debtor seeks to facilitate a sale of

substantially all of the Debtor’s assets (the “Sale”) to one or more Successful Bidder(s) (as defined in

the Sale Motion).

         8.       The Debtor previously filed its Omnibus Motion for Order Authorizing Assumption

and Assignment of Executory Contracts and Leases (DN 302), subsequently amended (DN 323)

(collectively, the “First Omnibus Motion”), requesting similar relief to this Motion for the contracts

and leases identified therein.

         9.       The Debtor has identified additional executory contracts and leases since the filing of

the First Omnibus Motion and now files this Motion as a companion to the Sale Motion and seeks to

fix cure amounts for each of the Contracts and Leases (the “Cure Obligations”), and authorize the

Debtor to assume and assign certain of the Contracts and Leases to a Successful Bidder as part of the

Sale, subject to election by the Successful Bidder to assume a particular agreement, and the Successful

Bidder’s obligation to pay the Cure Obligations applicable to any assumed Contract or Lease.

                                   RELIEF REQUESTED BY THIS MOTION

         10.      By this Motion, the Debtor seeks entry of an Order: (1) fixing the Cure Obligations

for each of the Contracts and Leases in the amounts set forth on the attached Exhibit A; and (2)

authorizing the Debtor to assume and assign certain of the Contracts and Leases to a Successful Bidder

as part of the Sale, subject to: (a) election by the Successful Bidder to assume a particular Contract or

Lease; and (b) the Successful Bidder(s)’ obligation to pay the Cure Obligations applicable such

assumed Contract or Lease.


                                                          3
Case 18-07762-JJG-11           Doc 340      Filed 04/16/19      EOD 04/16/19 13:47:54           Pg 4 of 6


                                   BASIS FOR RELIEF REQUESTED

        11.     Section 365(a) of the Bankruptcy Code provides that a debtor “subject to the court’s

approval, may assume or reject any executory contract or unexpired lease of the debtor.” 11 U.S.C. §

365. The assumption or rejection of an unexpired lease or executory contract by a debtor is subject to

review under the business judgment standard. In applying the “business judgment” standard, courts

show great deference to a debtor’s decision to reject. See Summit Land Co. v. Allen (In re Summit Land

Co.), 13 B.R. 310, 315 (Bankr. D. Utah 1981) (finding that absent extraordinary circumstances, court

approval of a debtor’s decision to assume or reject an executory contract “should be granted as a

matter of course”).

        12.     Section 365 requires that if there has been a default under the executory contract or

unexpired lease, in order to assume that agreement, the debtor must provide adequate assurance that

the default will be cured and provide adequate assurance of future performance under the terms of

the agreement. 11 U.S.C. § 365(b)(1).

        13.     By this motion, the Debtor seeks to fix the Cure Obligations on each of the Contracts

and Leases to determine the amount necessary to cure any defaults.

        14.     Additionally, the words “adequate assurance of future performance” must be given a

“practical and pragmatic construction” in light of the existing facts and circumstances. See, In re Fleming

Cos., Inc., 499 F. 3d 300, 307 (3d Cir. 2007). “Although no single solution will satisfy in every case, the

required assurance will fall considerably short of an absolute guaranty of performance.” In re: Bon Ton

Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985).

        15.     Adequate assurance may be given by demonstrating the assignee’s financial health and

experience in managing the type of enterprise or property assigned. See, In re: Bygaph, Inc., 56 B.R. 596,

605-06 (Bankr. S.D.N.Y. 1986). In the instant case, the Successful Bidder(s) will have demonstrated

such financial health and experience in order to be designated as a Qualified Bidder (as defined in the




                                                    4
Case 18-07762-JJG-11          Doc 340      Filed 04/16/19       EOD 04/16/19 13:47:54         Pg 5 of 6


Sale Motion). Section 3(J) of the proposed Bid Procedures require that a bidder provide adequate

assurance of future performance information.

        16.     The Contracts and Leases are identified on Exhibit A, together with the proposed

Cure Obligation for each such agreement.

        WHEREFORE, the Debtor respectfully requests that the Court enter an Order: (1) fixing the

Cure Obligations for each of the Contracts and Leases as set forth on Exhibit A; and (2) authorizing

the Debtor to assume and assign certain of the Contracts and Leases to a Successful Bidder as part of

the Sale, subject to: (a) election by the Successful Bidder to assume a particular Contract or Lease; and

(b) the Successful Bidder(s)’ obligation to pay any Cure Obligations applicable to such assumed

Contract or Lease.


        Respectfully submitted this 16th day of April, 2019,


                                                       /s/ Wendy D. Brewer
                                                Wendy D. Brewer (#22669-49)
                                                FULTZ MADDOX DICKENS PLC
                                                333 N. Alabama Street, Ste. 350
                                                Indianapolis, IN 46204
                                                Telephone: (317) 215-6220
                                                wbrewer@fmdlegal.com

                                                and

                                                Laura M. Brymer
                                                FULTZ MADDOX DICKENS, PLC
                                                101 South Fifth Street, 27th Floor
                                                Louisville, Kentucky 40202
                                                (502) 588-2000 – Telephone
                                                (502) 588-2020 – Facsimile
                                                lbrymer@fmdlegal.com

                                                Attorneys for the Debtor




                                                   5
Case 18-07762-JJG-11          Doc 340      Filed 04/16/19     EOD 04/16/19 13:47:54          Pg 6 of 6


                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Motion was filed electronically this 16 t h day of
April, 2019. Notice of this filing will be sent to all parties registered to receive such notice by
operation of the Court’s electronic filing system. Parties may access this filing through the Court’s
electronic filing system. Notice of this motion is also being served by U.S. Mail to the counter parties
to the Contracts and Leases identified on Exhibit A.


                                               /s/ Wendy D. Brewer
                                               Wendy D. Brewer (#22669-49)




                                                   6
